Citation Nr: 0818348	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
tubuloalveolar adenocarcinoma, status post left upper 
lobectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from November 1959 to 
April 1963 and from September 1963 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board notes that, in an August 2004 rating decision, the 
RO granted service connection for tubuloalveolar 
adenocarcinoma (claimed as removal of the right upper lung 
lobe due to asbestos exposure) and awarded a 100 percent 
disability rating, effective from February 28, 2004, and a 
noncompensable rating effective from August 1, 2004.  Then, 
in a November 2004 rating decision, the RO restored the 100 
rating and proposed to reduce it to 30 percent.  An April 
2005 rating decision decreased the veteran's service-
connected lung disability evaluation from 100 percent to a 30 
percent schedular rating, effective from July 1, 2005, from 
which the veteran appealed. 

In January 2008, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

Finally, the Board notes that, in its August 2004 rating 
decision, the RO conceded that the veteran was exposed to 
Agent Orange.  In a March 2007 written statement, the veteran 
said that he wanted to file "a claim for entitlement to 
service connection for exposure to Agent Orange", but failed 
to identify the nature of his claimed disorder.  Thus, it is 
unclear what he seeks.  If the veteran wishes to pursue a 
claim for another disorder based upon his exposure to Agent 
Orange, either he or his representative should contact the RO 
and set forth the specific nature of that claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA medical records indicate that, in January 2004, the 
veteran underwent surgical removal of an adenocarcinoma in 
his left upper lung.  He was noted to have a history of 
tobacco use and chronic obstructive pulmonary disease (COPD).

A July 2004 VA medical record reflects the veteran's 
complaint of a bulge below the thoracotomy scar with a 
sensation of being "hot".  The examiner speculated that 
there might be a damaged intercostal nerve.  It was also 
noted that the veteran needed permanent disability since his 
condition prevented him from working.

In July 2005, H.R.B., M.D., examined the veteran and 
diagnosed pulmonary asbestosis with interstitial fibrosis of 
the lungs, asbestos-related pleural disease, status post 
lobectomy for carcinoma of the lung, partially attributable 
to asbestos exposure, and COPD secondary to smoking.

Then, in January 2006, VA afforded the veteran a contract 
medical examination and pulmonary function tests were 
performed shortly thereafter. The examiner diagnosed status 
post left upper lung resection with mild restrictive airway 
disease.  Unfortunately, that recent examination does not 
include a Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO(SB)) level or a reason why 
that test may have not been conducted.  Thus, the examination 
report is inadequate for rating purposes.  

Further, the VA outpatient records indicate that, after his 
lung surgery, the veteran continued to smoke (as noted in 
July 2004 and June 2006).  In April 2007, he was set up on 
home oxygen for sleep.  In May 2007, he requested renewal of 
a nicotine patch as he was ready to stop smoking. 

Although, when seen in the VA outpatient general surgery 
clinic in June 2007, the veteran was described as continuing 
to do well and not complaining of any new shortness of 
breath.  It was noted that he used home oxygen.

However, during his January 2008 Board hearing, the veteran 
contended that his service-connected lung disability had 
worsened since his last VA examination and he had difficulty 
walking short distances and on exertion.  

Finally, a February 1997 letter from the Social Security 
Administration (SSA) reflects that a prior notice advised the 
veteran that he met the medical requirements for disability 
payments and now was eligible for Supplemental Security 
Income payments.  The United States Court of Appeals for 
Veterans Claims ("the Court") has held that, where VA has 
notice that the veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting SSA 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Baker v. West, 11 Vet. 
App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  
Further, in Tetro v. Gober, 14 Vet. App. 110 (2000), the 
Court held that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.  This would include a decision 
from the SSA. See Tetro v. Gober, supra.  Accordingly, it 
should be clarified if the veteran received SSA disability 
benefits and, if so, his SSA records should be obtained in 
connection with his claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should review the claims 
files and ensure that all notification 
and development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the implementing 
regulations found at 38 C.F.R. § 3.159 
(2007), and any other legal precedent 
are fully complied with and satisfied 
since the most recent duty-to-assist 
letter dated in June 2004 was provided 
to the veteran.  The appellant should 
be advised to submit any evidence he 
has in his possession in support of the 
claim.

2.	The RO/AMC should the Social Security 
Administration and request copies of 
the administrative decision and all 
medical records considered in the 
veteran's claim for SSA disability 
benefits that may have been awarded in 
approximately 1997 (and any subsequent 
disability determination evaluations).  
All records obtained should be 
associated with the claims files.

3.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment, for the period from March 
2008 to the present, and any additional 
private medical records identified by 
him.  He should be asked to cooperate 
as needed as to the location and 
approximate dates of any records to be 
sought.  If any records are 
unavailable, a note to that effect 
should be placed in the claims file and 
the veteran and his representative so 
notified in writing.  Additionally 
attempts to obtain the records should 
be set forth in the claims file.

4.	Then, the veteran should be scheduled 
for a VA examination performed by a 
physician with appropriate medical 
expertise to determine the current 
severity and all manifestations of his 
service-connected lung disability.  All 
indicated tests and studies, including 
pulmonary function tests, should be 
performed and all clinical findings 
reported in detail.  

a.	It is essential that the pulmonary 
function study contains the full 
range of results necessary to rate 
this disability under the 
pertinent diagnostic criteria, 
including DLCO (SB) findings.  If 
DLCO (SB) testing is not possible 
or is not indicated, the examiner 
should set forth the reasons 
therefore.  If the veteran is 
unable to perform any part of this 
test, the examiner should document 
this fact and the reasons why, and 
then proceed to determine whether 
the veteran has any of the 
following symptoms: (i) cor 
pulmonale (right heart failure), 
or (ii) pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or (iii) a 
requirement of outpatient oxygen 
therapy, or (iv) the maximum 
exercise capacity as measured by 
oxygen consumption with cardiac or 
respiratory limitation.

b.	To the extent possible, the 
examiner should also indicate what 
specific symptoms are attributable 
to the service-connected 
tubuloalveolar adenocarcinoma 
(claimed as removal of the right 
upper lobe of the lung due to 
asbestos exposure), as opposed to 
those referable to COPD from 
smoking, or any other relevant 
nonservice-connected disabilities.  
If possible, the examiner should 
provide DLCO(SB) and FVC 
measurements attributable only to 
the service-connected 
adenocarcinoma of the lung.  If it 
is not possible or feasible to 
make the differentiation between 
service-connected and nonservice-
connected disability, please 
expressly indicate this.

c.	The examiner is also requested to 
describe all symptomatology 
associated with the veteran's 
thoracotomy scar, and other 
scar(s) associated with the 
veteran's left upper lobectomy, if 
any.

d.	The examiner should comment as to 
the extent that the veteran's 
service-connected status post left 
upper lobectomy due to 
adenocarcinoma interferes with his 
ability to maintain employment.

5.	Thereafter, the RO should readjudicate 
the appellant's claim of entitlement to 
an initial rating in excess of 30 
percent for a left lung disability.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
June 2006 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



